Citation Nr: 1617939	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  14-03 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder. 
 
3.  Entitlement to service connection for a psychosis or mental illness for the purpose of establishing eligibility to treatment only pursuant to the provisions of 38 U.S.C.A. § 1702.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the Army from June 9, 1988 to August 22, 1996.  He also served on active duty in the Air National Guard from April 14, 1999 to August 7, 1999, from October 14, 2001 to August 23, 2002, from April 12, 2004 to December 30, 2004, from March 13, 2006 to November 11, 2006, from November 26, 2006 to September 15, 2010, and from October 1, 2010 to November 29, 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The issues of entitlement to increased disability ratings for bilateral patellofemoral syndrome with degenerative joint disease, back spasm, right elbow olecranon bursitis, and left ankle sprain have been raised by the record in a January 2016 application for disability compensation and related compensation benefits, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015).


REMAND

Review of the electronic claims file reveals that VA has a further duty to assist the Veteran in developing evidence pertinent to his claims herein.  38 U.S.C.A. § 5103A, 5107(a) (West 2014); 38 C.F.R. § 3.159 (2015).

A.  Obstructive Sleep Apnea Claim

The Veteran is seeking entitlement to service connection for obstructive sleep apnea (OSA) which he attributes to his military service.

In July 2015, the Veteran underwent a VA sleep study.  The corresponding treatment report established a current diagnosis of OSA.  An addendum to that report noted that a "return clinic appointment with [a] Sleep Physician [was] made."  
A review of the record reveals that no additional VA medical records have been obtained regarding the Veteran's treatment for his OSA.  When put on notice of the existence of private or VA medical records, VA must attempt to obtain those records before proceeding with appellate review.  See 38 C.F.R. § 3.159(c)(1); Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Furthermore, records in federal custody are deemed constructively part of the file, even if not physically present, and VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the RO must attempt to obtain and associate with the record copies of all available VA treatment records since July 2015.

Furthermore, the Board observes that the Veteran was previously afforded a VA general medical examination in June 2011.  During that examination, the VA examiner noted that the Veteran had issues with sleeping in service.  The examiner provided a diagnosis of "sleep disorder" and indicated that the problem associated with that diagnosis was "sleep apnea."  However, the examiner did not provide a medical opinion addressing the etiology of the Veteran's sleep disorder. 

Generally, a VA medical examination is required for a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Given the June 2011 VA examination findings, as well as the lay statements and assertions of record, the Veteran must be afforded an appropriate examination to determine whether his current OSA is related to any period of his military service.  See 38 C.F.R. § 3.159(c)(4)(i); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); McLendon, 20 Vet. App. at 83.

B.  Psychiatric Disorder Claims

The Veteran is seeking entitlement to service connection for a psychiatric disorder, to include PTSD.  Alternatively, he is seeking entitlement to service connection for a psychosis or mental illness for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015). See also Cohen v. Brown, 10 Vet. App. 128 (1997).

For cases certified to the Board after August 4, 2014 (such as the current case), the diagnosis of PTSD must be in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  38 C.F.R. § 4.125(a) (2015); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-5).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1); see also 38 U.S.C.A. § 1154(b) (West 2014). 

When the claimed stressor is not related to combat, generally, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence that substantiates the Veteran's testimony or statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

However, in July 2010, the evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3)  for establishing in-service stressors in claims for PTSD was relaxed.  The new regulations provide that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  75 Fed. Reg. 39,843, 39,852 (July 13, 2010); 38 C.F.R. § 3.304(f)(3).

Additionally, the provisions of 38 U.S.C.A. § 1702 allow for service connection solely for eligibility for medical treatment for mental illness under certain conditions.  Under 38 U.S.C.A. § 1702(a), any veteran of the Persian Gulf War who developed an active psychosis (1) within two years after discharge or release from the active military, naval, or air service, and (2) before the end of the two-year period beginning on the last day of the Persian Gulf War, in the case of a veteran of the Persian Gulf War, shall be deemed to have incurred such disability in the active military, naval, or air service.  Under 38 U.S.C.A. § 1702(b), any veteran of the Persian Gulf War who develops an active mental illness (other than psychosis) shall be deemed to have incurred such disability in the active military, naval or air service if the disability is developed within two years after discharge or release from active service or before the end of the two-year period beginning on the last day of the Persian Gulf War.

In June 2011, the Veteran was afforded a VA psychiatric examination.  According to the VA examiner, the Veteran's claims file was not available for review at the time of the examination.  Rather, the examiner interviewed and evaluated the Veteran and then discussed the Veteran's medical history and all pertinent psychiatric symptoms found on examination.  In particular, the examiner noted the Veteran's report that he was with the 82nd Airborne while participating as part of Operation Desert Storm between 1990 and 1991.  The examiner also noted the Veteran's claim that his in-service stressor was "related to recurrent scud [missile] attacks" and that the "weather in that area, the persistence of risks of unknown nature, made his time there very stressful."  At the conclusion of the examination, the examiner did not provide any mental health diagnosis.  Instead, the examiner noted that the Veteran had "limited PTSD-like symptoms that occurred for a time after he left the Persian Gulf arena in the early 1990s . . . [but] at this time, [he] denies symptoms that would warrant a PTSD diagnosis."  The examiner explained that the Veteran was currently functioning well and did not appear to be affected by significant anxiety or depression from any source.  The examiner also opined that, while the Veteran's prognosis was positive at this time, it was certainly possible that his PTSD distress could return at a later point in time.

In December 2014, the Veteran presented for a VA mental health PTSD triage intake consultation after he screened positive for PTSD.  After the session concluded, the Veteran was diagnosed as having "unspecified trauma and stressor-related disorder."  In June 2015, the Veteran once again screened positive for PTSD.

Under these circumstances, the Board finds that evidence of record suggests that the Veteran may have a psychiatric disorder related to his military service or to a stressful event therein.  Accordingly, the Veteran must be afforded an appropriate VA psychiatric examination to ascertain the nature and etiology of his claimed psychiatric disorder.  

For all current psychiatric disorders found on examination and any psychiatric disorder previously diagnosed during the appeal period, including unspecified trauma and stressor-related disorder, the examiner must provide an opinion addressing whether that psychiatric disorder is at least as likely as not (a 50 percent or higher degree of probability) causally or etiologically related to the Veteran's military service or to any stressor events therein.  The examiner must provide complete rationale for all etiological opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion, not from the mere fact that the claims file was reviewed); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that "[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Finally, regarding the Veteran's claim of entitlement to service connection for a psychosis or mental illness for the purpose of establishing eligibility to treatment, the Board finds that this issue is inextricably intertwined with the previously discussed psychiatric issue currently on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As the Veteran's claim seeking entitlement to a psychiatric disorder, to include PTSD, is being remanded to determine when the nature of the psychiatric disability and when it first manifested, this issue must also be remanded because any evidence obtained as a result of the remand directives below could impact this issue.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence, including medical records from any VA and non-VA medical providers who treated the Veteran for his OSA and claimed psychiatric disorder on appeal.  

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO must obtain and associate with the evidence of record copies of all available VA treatment records since July 2015.

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented by the RO.  

If, after making reasonable efforts to obtain named records, the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence. The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded an appropriate examination to determine the nature and etiology of his OSA.  The electronic claims file must be made available to and reviewed by the examiner in conjunction with the examination.

Based on the clinical examination of the Veteran, a review of the evidence of record, and with consideration of the Veteran's lay statements, the examiner must provide a medical opinion addressing whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's OSA was incurred in, caused by, or the result of the Veteran's military service.

The examination report must include a complete rationale for all opinions expressed.

3.  The Veteran must also be afforded an appropriate examination to ascertain the nature and etiology of all psychiatric disorders found, including the previously diagnosed unspecified trauma and stressor-related disorder.  The electronic claims file must be made available to and reviewed by the examiner in conjunction with the examination.  

The RO must also provide the examiner with a summary of the verified stressor(s), and the examiner must be instructed that only these events may be considered for the purpose of determining whether exposure to a verified in-service stressor has resulted in the current psychiatric symptoms.  This stressor summary must include the Veteran's statements regarding his inservice stressor events. 

All necessary special studies or tests including psychological testing and evaluation must be accomplished.  The examination report must include a detailed account of all pathology found to be present.  The examiner must integrate the previous psychiatric findings and diagnoses of current findings to obtain a true picture of the nature of the Veteran's psychiatric status.

The examiner must consider the entire record, examine the Veteran, and identify all of the Veteran's current psychiatric disorders in accordance with the Fifth Edition of Diagnostic and Statistical Manual for Mental Disorders DSM-5.  If the examiner determines that the Veteran does not meet the DSM-5 criteria for a diagnosis of any acquired psychiatric disorder, he or she must provide complete rationale in support of that determination.

If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s).  The examiner must specifically address whether any of the Veteran's identified stressors are related to a fear of hostile military or terrorist activity; whether the identified stressor(s) are adequate to support a diagnosis of PTSD; and whether his symptoms are related to the identified stressor(s).

If a psychiatric disorder other than PTSD is diagnosed, the examiner must state whether that psychiatric disorder is at least as likely as not (a 50 percent or higher degree of probability) causally or etiologically related to the Veteran's military service. 

Lastly, the examiner must state whether the Veteran's previously diagnosed unspecified trauma and stressor-related disorder is at least as likely as not (a 50 percent or higher degree of probability) causally or etiologically related to the Veteran's military service. 

The examination report must include a complete rationale for all opinions expressed.

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of his claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must readjudicate the issues on appeal, to include the issue of entitlement to service connection for a psychosis or mental illness for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702.  If any benefit remains denied, the RO must provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board.
No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


